DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant’s arguments filed 12/30/2020 have been fully considered but are not persuasive. Applicant argues that the cited references do not teach “a malfunction extraction unit configured to receive an input about a malfunction in a form of a question, identify a malfunction expression form past cases based on a clue expression in the malfunction in the form of the question and documents containing a question about the malfunction and an answer thereto, and extract the malfunction expression”. 
Specifically, Applicant argues that Liu does not teach identifying a defect based on a clue expression or identifying documents containing a question about the malfunction. Applicant goes on to state that Liu relates to solving problems related to questions with offset included in the effective elements, questions with more than one effective elements and questions with no effective element. More simply however, Examiner would summarize Liu as generally dealing with question answering where the questions may be incomplete. As Liu deals with a QA system, the input is received in the form of a question. As such, and as shown in the rejection, the Liu reference is cited for teaching receiving an input about a malfunction in a form of a question. The malfunction is whatever the user is asking about. While Applicant states that Liu does not teach the given limitations, no reason is provided as to why the limitations are not taught other than a blanket statement that the reference does not teach the limitation. 
Applicant argues that the cited Shtok reference does not teach identifying a malfunction expression from past cases and based on a clue expression in the malfunction in the form of a question and documents containing a question about a malfunction and answer thereto, and extract 
Regarding the limitation of “based on a clue expression in the malfunction in the form of the questions and answer thereto, and extract the malfunction expression”, the clue expression in the malfunction in the form of the question and answer can be reasonably interpreted as a supporting passage with respect to the question and answer. Extracting the malfunction expression would entail answering the question of which Shtok does as well.
As shown above, Applicant’s arguments are not persuasive and the rejection remains. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-2, and 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al. US 2011/0161274 in view Liu, Li, Quan Qi, and Fangfang Li. "Ontology-based interactive question and answering system." further in view of Shtok, Anna, et al. "Learning from the past: answering new questions with past answers."
Regarding claims 1, and 5-7, Gao teaches “a malfunction cause extraction device comprising: at least one processor configured to implement” ([0123] “Computer system 600 may include a processor 601 which may be embodied as a microprocessor, two or more parallel processors as shown in FIG. 6, a central processing unit (CPU) or other such control logic or circuitry”)
“a document storage unit configured to store a plurality of documents” ([0018] “Various embodiments disclosed herein provide an answer support system that includes a knowledge database containing historical data on mapping relationships between problem causes and a set of problem symptoms. The problem symptoms may be represented as attribute values stored in the knowledge database” wherein the historical data is the documents);
“a cause knowledge storage unit configured to store knowledge on cause containing expressions that represent a cause of acts and phenomena” ([0019] “Questions may be generated for the customer based on the selected attribute. The answer to a question may result in a new known problem symptom” known problem symptom or an expression);
 “a possible cause extraction unit configured to extract, as an expression of a possible cause, an expression of a predetermined unit appearing in the past case from which the malfunction expression is extracted” ([0010] “The known problem symptoms compared to descriptions of problem symptoms stored in knowledge database, each of the problem systems having being associated with one or more problem causes. Once the knowledge database has been searched to find a potentially matching causes corresponding to the known problem symptoms, the system attempts to determine a target cause of the current problem from among the various potential causes found during the search”);and
“a cause expression extraction unit that selects a cause expression representing the cause of the malfunction from the expression of the possible cause, by using the previously identified related document and the knowledge on cause” ([0026] “if it is determined in 211 that there is an existing solution, the method proceeds from 211 along the "YES" path to 213. The solution is generated in step 213.”).
(pg. 2 
    PNG
    media_image1.png
    263
    565
    media_image1.png
    Greyscale
wherein the question pertains to fault diagnosis i.e. a malfunction)
It would have been obvious to one having ordinary skill in the art before the invention was made to combine the teachings of Gao and Liu since a combination of known methods would yield predictable results that is, it is known in the art to have a user ask a question about a fault. Therefore utilizing this technique would operate in a predictable manner in combination with Gao which also utilizes a question answer system.
Both however does not explicitly teach the remaining limitations. Shtok however teaches “a malfunction extraction unit configured to […] identify a malfunction expression from past cases” (abstract ¶2 “we estimate the probability whether certain new questions can be satisfactorily answered by a best answer from the past, using a statistical model specifically trained for this task. We leverage concepts and methods from query performance prediction and natural language processing in order to extract a wide range of features for our mode”) “based on a clue expression in the malfunction in the form of the question and documents containing a question about a malfunction and answer thereto, and extract the malfunction  (pg. 3 §3 ¶1 “two-stage approach, which first ranks candidate passages and then extracts plausible answers from the best passages[…]in the first stage (upper part of the diagram) past questions similar to the new question are identified and ranked so as to produce one single resolved question candidate.” wherein expressions are text that is being matched to the question and answers with the question from Liu)
“a related document extraction unit configured to identify related documents containing both the expression of the possible cause and the malfunction expression, and extract the related documents from the document storage unit” (pg. 3 ¶1 “One common method used in this approach consists of first retrieving text passages that may contain the answer to the target question, then extracting candidate answers from the retrieved passages and rank them”)
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Gao and Liu with that of Shtok since a combination of known methods would yield predictable results that is, it is known in the art to search past cases to match expressions or text and identify potential candidate answers to a current question. As such this method would operate normally and predictably with the systems of Gao and Liu.
Note that independent claims 5-7 recite the same substantial claim matter as independent claim 1 and are thus subject to the same rejection. The different embodiments are additionally taught by Gao, including the non-transitory computer readable medium ([0133] “Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium is typically a non-transitory computer readable storage medium”) and the processor from above.
Regarding claim 2, Gao teaches “wherein the related document extraction unit is configured to extract the related document that include both a similar expression to the expression of the possible cause and a similar expression to the malfunction expression, from the document ([0093] “the knowledge database is searched by using the received one or more known problem symptoms to find out potential causes corresponding to the one or more known problem symptoms. Step 404 determines whether multiple potential causes are found” wherein expression is the symptoms.)

Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao et al. US 2011/0161274 in view of Liu, Li, Quan Qi, and Fangfang Li. "Ontology-based interactive question and answering system." further in view of Shtok, Anna, et al. "Learning from the past: answering new questions with past answers." and  Duboue et al. US 2011/0125734.

Regarding claim 3, the Guo , Liu, and Shtok references have been addressed above. All however do not explicitly teach the claim limitations. Duboue however teaches “wherein the malfunction extraction unit is configured to extract the malfunction expression in units of predicate-argument structures or combinations of a declinable word and an indispensable case thereof” (Duboue [0030] “For the task of--analysis of text documents--a Text-Analysis sub-module 210 performs text analysis (e.g., extracting predicate argument relations from text).”), and
“the possible cause extraction unit is configured to extract the expression of the possible cause in units of the predicate-argument structures or the combinations of the declinable word and the indispensable case thereof” ([0030] “For the task of--analysis of text documents--a Text-Analysis sub-module 210 performs text analysis (e.g., extracting predicate argument relations from text).”)
Therefore, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to combine the teachings of Guo, Liu, and Shtok with that of Duboue since “Currently, understanding the query is an open problem because computers do not have human 

Regarding claim 4, Guo teaches “wherein the cause expression extraction unit is configured to apply the knowledge on cause to the extracted related documents” ([0019] “The potential cause of the problem can be selected based on an attribute value in the knowledge database deemed most likely to be able to determine the target cause of the problem from other potential cause” i.e. applying the knowledge), 
Duboue however teaches “calculate the number of related documents in which the expression of the possible cause is decided to represent the cause of the expressed malfunction” ([0094] “Thus, in the example described herein, the QA sub-system 100 will search the corpus and retrieve documents related to "Event(s) in Ancient Greece"” or in a more general context, calculating and retrieving related documents), and “select the cause expression from the expressions of the possible cause, according to the number of the related documents” ([0097] “for each document retrieved as a result of the search of the analyzed corpus 180, at 325, the controller 200, upon prompting from a user or automatically via the system module, queries the natural language understanding module 210 to analyze the passage (of the document) and generate respective predicate/entity pairs.”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin W Figueroa/Examiner, Art Unit 2124